                                                                                           1                                UNITED STATES DISTRICT COURT
                                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                                           2

                                                                                           3   NAVIGATORS SPECIALTY                             Case No. 4:19-cv-00255-HSG
                                                                                               INSURANCE COMPANY,
                                                                                           4                                                    ORDER REGARDING PLAINTIFF’S
                                                                                                                  Plaintiff,                    UNOPPOSED ADMINISTRATIVE
                                                                                           5                                                    MOTION TO AMEND SCHEDULING
                                                                                               v.                                               ORDER WITH RESPECT TO THE
                                                                                           6   DEPOMED, INC. n/k/a ASSERTIO                     NUMBER AND TIMING OF
                                                                                           7   THERAPEUTICS, INC.,                              DEPOSITIONS

                                                                                           8                      Defendant.

                                                                                           9
                                                                                                       Having reviewed Plaintiff’s Unopposed Administrative Motion to Amend Scheduling
                                                                                          10
                                                                                               Order with Respect to the Number and Timing of Depositions (Dkt. No. 66) filed by Plaintiff
                                                                                          11
                                                                                               Navigators Specialty Insurance Company, the Court hereby GRANTS the Plaintiff’s Motion and
T ROUTMAN S ANDERS LLP




                                                                                          12
                                                           I R V I N E , C A 92614-2545




                                                                                               ORDERS as follows:
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13
                                                                                               1.      The Scheduling Order is amended and shall permit additional discovery as follows:
                                                                                          14
                                                                                                          x   Two (2) additional depositions for each party for a total of six (6) depositions per
                                                                                          15
                                                                                                              party; and
                                                                                          16
                                                                                                          x   All depositions to be completed by March 17, 2020.
                                                                                          17
                                                                                               2.      Any terms in the Scheduling Order unaltered by this Order shall remain in effect.
                                                                                          18

                                                                                          19   IT IS SO ORDERED.

                                                                                          20   Dated: February 3, 2020              ________________________________________________
                                                                                                                                    HON. HAYWOOD S. GILLIAM, JR.
                                                                                          21                                        UNITED STATES DISTRICT JUDGE
                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                    ORDER REGARDING PLAINTIFF’S UNOPPOSED ADMINISTRATIVE MOTION TO AMEND
                                                                                                        SCHEDULING ORDER WITH RESPECT TO THE NUMBER AND TIMING OF DEPOSITIONS
                                                                                                                                  Case No. 4:19-cv-00255-HSG
